Citation Nr: 0723299	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for leg pain.

3.  Entitlement to service connection for depression.

4.  Whether new and material evidence was received to reopen 
the claim for service connection for a stomach condition.

5.  Whether new and material evidence was received to reopen 
the claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 through May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims are not fully developed for appellate 
review.  The veteran, in his May 2003 notice of disagreement, 
requested a personal hearing with the RO.  A hearing was 
scheduled, but the veteran became sick and could not attend 
the scheduled hearing.  See September 2003 note in the claims 
folder.  Illness is a valid reason for an inability to attend 
a hearing.  It is unclear, however, if the veteran wished to 
reschedule the hearing.  The note simply states that he could 
not attend the hearing scheduled.  The veteran, if he so 
desires, should be afforded the requested personal hearing.

Also, under 38 C.F.R. § 3.159(c)(2), VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including the Social Security 
Administration (SSA).  During the course of this claim, VA 
has denied the veteran's eligibility for pension benefits 
because his Social Security income exceeded that allowable by 
VA for a veteran to receive pension.  See April 2000 VA 
letter to the veteran.  In the veteran's August 2002 Income 
Net Worth and Employment Statement, he again reported receipt 
of monthly Social Security income.  It is unclear in either 
document whether the monthly income is comprised of Social 
Security disability payments, such that there is relevant 
medical evidence to be obtained from the SSA.  VA must 
clarify this fact and, if appropriate, assist the veteran 
under 38 C.F.R. § 3.159(c)(2).

38 C.F.R. § 3.159(c)(2) also pertains to the veteran's 
service medical records (SMRs).  In this case, SMRs were 
requested by VA, but the National Personnel Records Center 
(NPRC) informed both VA and the veteran that his service 
medical records are unavailable as they were apparently 
destroyed in the 1973 NPRC fire in St. Louis, Missouri.  See 
November 2000 letter to the veteran and April 2002 PIES 
response to the RO.  NPRC's response to VA indicated that the 
veteran's is a "fire related record and there are no SMR's 
or SGO's. If you can supple the necessary information use 
M05."  There is no evidence in the claims folder that the RO 
followed up in any way.  The Board is unclear as to why the 
RO failed to fully assist the veteran in this instance.  
Also, under 38 C.F.R. § 3.159(e), when VA concludes that 
relevant Federal records do not exist, it will provide the 
veteran with notice of that fact.  The notice must contain 
the identity of the records VA was unable to obtain, an 
explanation of the efforts made, a description of further 
efforts that VA will make, and notice that the veteran is 
ultimately responsible for obtaining the records.  38 C.F.R. 
§ 3.159(e).  In this case, the RO neither made reasonable 
efforts to obtain relevant SMR's because they did not follow 
up with the NPRC, nor did it provide adequate notice 
regarding what it perceived as an inability to obtain 
records.  As such, the matter must be remanded for additional 
development.

Finally, the notice requirement of 38 C.F.R. § 3.159(b) was 
also not met in this case.  At no time was the veteran 
provided notice of what is required to establish his claims 
to reopen service connection for hearing loss and a stomach 
disorder.  Also, under Kent v. Nicholson, 20 Vet. App. 1 
(2006), there are new VA notice requirements for new and 
material evidence claims.  In particular, under Kent, VA must 
notify the appellant of the elements of her claim and of the 
definition of "new and material evidence."  Kent also 
requires that VA give the appellant notice of precisely what 
evidence is necessary to reopen the claim, depending upon the 
basis of the previous denial.  This was not done for the 
veteran's new and material claims.  Also, during the pendency 
of this appeal the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which placed 
two additional duties upon the VA.  Under Dingess, VA must 
also provide proper notice of the evidence required to 
establish the degrees of disability and the effective date of 
an award.  The notice provided to the veteran in this case is 
not in conformity with the Court's Dingess decision.  As 
such, this matter must be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Kent and Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with both Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), including obtaining all 
relevant records from the Social Security 
Administration and all available service 
medical records.  If, after all reasonable 
efforts are made regarding the service 
medical records, it is determined that 
they do not exist, ensure that all proper 
notice under 38 C.F.R. § 3.159(e) is 
afforded the veteran.

3.  Clarify whether the veteran wishes to 
reschedule his previously scheduled 
personal hearing with the RO.  If so, 
afford the veteran that hearing.  All 
hearing transcripts should be made a part 
of the claims folder.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



